Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method of encoding a high dynamic range image. The closest prior art, Han et al. (USPN       10,089,936), shows a similar system, in which, converting the high dynamic range image to a lower luminance dynamic range image (Please note, Abstract of the invention. As indicated a content receiving unit configured to receive a high dynamic range image, an image processing unit configured to detect a first region whose luminance value is equal to or greater than a reference luminance value within the high dynamic range image and perform tone mapping on an image of the first region based on feature information of the image of the first region). However, Han et al. fail to address: “for normalizing of high dynamic range image luminances of pixels of the high dynamic range image so as to obtain normalized luminances; calculating a loggamma function on the normalized luminances so as to provide loggamma-converted lumas; applying an arbitrary strictly monotonically increasing tone mapping function, wherein the arbitrary strictly monotonically increasing tone mapping function maps the loggamma-converted lumas to output lumas of the lower dynamic range image; outputting in an image signal data a codification of the output lumas of the lower luminance dynamic range image; and outputting in the image signal data values encoding the arbitrary strictly monotonically increasing tone mapping function, as metadata, or values of its inverse function, wherein the metadata enables a receiver to reconstruct a reconstructed high dynamic range image from the lower luminance dynamic range image.”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, February 22, 2022